DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a CRSM.  The definition of CRSM is open-ended and hence BRI include transitory embodiments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (21-23) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 9) of U.S. Patent No. 11,030,730 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
It is clear that all the elements of the application claim 21 is to be found in patent claim 1 (as the application claim 21 fully encompasses patent claim 1).  The difference between the application claim claim 21 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 21.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 21is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. (Claims (22-23) have been analyzed and rejected w/r to claims (1, 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (21-26, 28-36, 39-40) are rejected under 35 U.S.C. 103 as being unpatentable over Chao. (US Publication 2015/0070523 A1)
Re claim 21, Chao discloses a method of generating a composite group image from subgroup images, the method comprising: accessing the subgroup images having a monochrome background (See figs 1A, B, 2A, B, C & ¶s 23, 40-43 where it teaches generating a group image from a first image including a first subset of the group and a second image including a second subset of the group; the first image include a first background and the second image include a second background; the background of the second image may be substantially the same background of the first image.); determining boundaries of a subgroup area within each of the subgroup images. (See figs. 1A, B, 2A, 2B where it teaches the boundaries of the first and second images.) 
But the reference of Chao fails to explicitly teach determining an arrangement for the subgroup images with respect to one another including a horizontal offset distance and a vertical offset distance for the arrangement; and generating the composite group image including a combination of the subgroup area from each of the subgroup images by arranging the subgroup images in the arrangement and blending them together.
However, the reference of Chao does suggest determining an arrangement for the subgroup images with respect to one another including a horizontal offset distance and a vertical offset distance for the arrangement (See ¶ 48 where it teaches using a seam line within a region of low energy seam lines to cut or crop the first image and the second image, or to cut the foregrounds of the first and second image; ¶ 56 where it teaches automatically align first and second images, determine a low energy seam line for an overlapping area of the aligned images.  The use of vertical shifts and horizontal shift in order to align images may be used.  See US 2009/0022422 A1; See fig. 2A, B, C where it teaches an arrangement of the two images; ¶ 66 where it teaches the image positioning module for repositioning the first and second images; aligning the first and second image; ¶ 69 where it teaches presenting a preview can enable the user to make adjustments to relative image alignment and/or seam line location and to view the effects of the adjustments on the final stitched image before opting to proceed with generating the final stitched image.); and generating the composite group image including a combination of the subgroup area from each of the subgroup images by arranging the subgroup images in the arrangement and blending them together. (See fig. 1C, 2A, B, C & ¶ 56 where it teaches stitching the first and second image based on the alignment and seam line; ¶ 69 where it teaches presenting a preview  can enable the user to make adjustments to relative image alignment and/or seam line location and to view the effects of the adjustments on the final stitched image before opting to proceed with generating the final stitched image.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Chao, in the manner as claimed, for the benefit of allowing for dynamic image stitching to form a group image, which provide a quick and effective tool to simplify the actions needed by the user. (See ¶ 7)

Re claim 22, Chao discloses receiving subgroup data, the subgroup data including information related to a subgroup in each subgroup image. (See figs. 1A-C; 2A-C)

Re claim 23, Chao discloses wherein determining the arrangement is based on the subgroup data. (See figs. 1A-C; 2A-C; ¶ 66, 69)

Re claim 24, Chao discloses the information related to the subgroup in each subgroup image comprising: a name of a member of the subgroup; and an identification number for the member. (See figs. 1A-C; 2A-C; ¶ 45-46, 66, 69)

Re claim 25, Chao discloses the information related to the subgroup in each subgroup image comprising an identifier of each subgroup. (See figs. 1A-C; 2A-C; ¶ 45-46, 66, 69)
Re claim 26, Chao discloses the information related to the subgroup in each subgroup image comprising a pose of each subgroup. (See figs. 1A-C; 2A-C; ¶ 45-46, 66, 69)

Re claim 28, Chao discloses in response to accessing the subgroup images: orienting the subgroup images such that a subgroup in each subgroup image is upright; and performing a color profile adjustment for each subgroup image. (See figs. 1A-C; 2A-C; ¶ 45-46, 66, 69)

Re claim 29, Chao discloses at least one computer readable storage medium (See ¶ 107 where it teaches a CRSM.) storing data instructions that, when executed by at least one processing device, cause the at least one processing device to: access a plurality of subgroup images having a uniform background (See figs 1A, B, 2A, B, C & ¶s 23, 40-43 where it teaches generating a group image from a first image including a first subset of the group and a second image including a second subset of the group; the first image include a first background and the second image include a second background; the background of the second image may be substantially the same background of the first image.); determine boundaries of a subgroup area within each of the subgroup images. (See figs. 1A, B, 2A, 2B where it teaches the boundaries of the first and second images.)
But the reference of Chao fails to explicitly teach determine an arrangement for the subgroup images including at least one shift factor; and generate a composite group image to arrange the subgroup images in the arrangement and to blend them together.
However, the reference of Chao does suggest determine an arrangement for the subgroup images including at least one shift factor (See ¶ 48 where it teaches using a seam line within a region of low energy seam lines to cut or crop the first image and the second image, or to cut the foregrounds of the first and second image; ¶ 56 where it teaches automatically align first and second images, determine a low energy seam line for an overlapping area of the aligned images.  The use of vertical shifts and horizontal shift in order to align images may be used.  See US 2009/0022422 A1; See fig. 2A, B, C where it teaches an arrangement of the two images; ¶ 66 where it teaches the image positioning module for repositioning the first and second images; aligning the first and second image; ¶ 69 where it teaches presenting a preview can enable the user to make adjustments to relative image alignment and/or seam line location and to view the effects of the adjustments on the final stitched image before opting to proceed with generating the final stitched image.); and generate a composite group image to arrange the subgroup images in the arrangement and to blend them together. (See fig. 1C, 2A, B, C & ¶ 56 where it teaches stitching the first and second image based on the alignment and seam line; ¶ 69 where it teaches presenting a preview  can enable the user to make adjustments to relative image alignment and/or seam line location and to view the effects of the adjustments on the final stitched image before opting to proceed with generating the final stitched image.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Chao, in the manner as claimed, for the benefit of allowing for dynamic image stitching to form a group image, which provide a quick and effective tool to simplify the actions needed by the user. (See ¶ 7)

Re claim 30, Chao discloses a photography system, comprising: a photography station (See figs. 1A-C where it teaches an image capturing device.), comprising: a camera operable to capture subgroup images (See figs. 1A-C where it teaches an image capturing device.); and a background having a single color (See figs. 1A-C; 2A-C); and a computing device (See fig. 3), comprising: a composite generator operable by the computing device to: access the subgroup images (See figs 1A, B, 2A, B, C & ¶s 23, 40-43 where it teaches generating a group image from a first image including a first subset of the group and a second image including a second subset of the group; the first image include a first background and the second image include a second background; the background of the second image may be substantially the same background of the first image.); determine subgroup area boundaries for the subgroup images. (See figs. 1A, B, 2A, 2B where it teaches the boundaries of the first and second images.)
But the reference of Chao fails to explicitly teach determine a position for each subgroup image; and generate a composite group image based on the position of each subgroup image; and a data store operable to store the subgroup images and the composite group image.
However, the reference of Chao does suggest determine a position for each subgroup image (See ¶ 48 where it teaches using a seam line within a region of low energy seam lines to cut or crop the first image and the second image, or to cut the foregrounds of the first and second image; ¶ 56 where it teaches automatically align first and second images, determine a low energy seam line for an overlapping area of the aligned images.  The use of vertical shifts and horizontal shift in order to align images may be used.  See US 2009/0022422 A1; See fig. 2A, B, C where it teaches an arrangement of the two images; ¶ 66 where it teaches the image positioning module for repositioning the first and second images; aligning the first and second image; ¶ 69 where it teaches presenting a preview can enable the user to make adjustments to relative image alignment and/or seam line location and to view the effects of the adjustments on the final stitched image before opting to proceed with generating the final stitched image.); and generate a composite group image based on the position of each subgroup image (See fig. 1C, 2A, B, C & ¶ 56 where it teaches stitching the first and second image based on the alignment and seam line; ¶ 69 where it teaches presenting a preview  can enable the user to make adjustments to relative image alignment and/or seam line location and to view the effects of the adjustments on the final stitched image before opting to proceed with generating the final stitched image.); and a data store operable to store the subgroup images and the composite group image. (See fig. 3 where it teaches a data store.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Chao, in the manner as claimed, for the benefit of allowing for dynamic image stitching to form a group image, which provide a quick and effective tool to simplify the actions needed by the user. (See ¶ 7)

Re claim 31, Chao discloses wherein the background consists of a projection screen material. (See figs. 1A-C; 2A-C)

Re claim 32, Chao discloses wherein the photography station comprises a sweep area. (See figs. 1A-C; 2A-C)

Re claim 33, Chao discloses wherein: the sweep area is attached to the background; and the sweep area has the single color. (See figs. 1A-C; 2A-C)

Re claim 34, Chao discloses wherein the photography station comprises a data input device operable to input data into the computing device. (See figs. 1A-C; 2A-C; 3)

Re claim 35, Chao discloses wherein the data store is operable to store the data. (See fig. 3)

Re claim 36, Chao discloses wherein the data store is operable to: associate a portion of the data to each subgroup image; and store each associated portion of data in metadata of each associated subgroup image. (See fig. 3)

Re claim 39, Chao discloses wherein the composite generator is operable by the computing device to determine the position for each subgroup image based on the data. (See figs. 1A-C; 2A-C; ¶ 45-46, 66, 69)

Re claim 40, Chao discloses wherein the computing device is part of the photography station. (See figs. 1A-C; 2A-C; ¶ 45-46, 66, 69)

Claim(s) (21, 29-30) are rejected under 35 U.S.C. 103 as being unpatentable over Sorek. (US Patent 8,509,518 B2)
Re claim 21, Sorek discloses a method of generating a composite group image from subgroup images, the method comprising: accessing the subgroup images having a monochrome background (See fig. 1A, D & col. 5, lines 35-43; claim 1); determining boundaries of a subgroup area within each of the subgroup images. (See fig. 1B, D & fig. 2) 
But the reference of Sorek fails to explicitly teach determining an arrangement for the subgroup images with respect to one another including a horizontal offset distance and a vertical offset distance for the arrangement; and generating the composite group image including a combination of the subgroup area from each of the subgroup images by arranging the subgroup images in the arrangement and blending them together.
However, the reference of Sorek does suggest determining an arrangement for the subgroup images with respect to one another including a horizontal offset distance and a vertical offset distance for the arrangement (See fig. 2 & col. 4, lines 20-26; figs. 2-3 & col. 5, lines 44-52); and generating the composite group image including a combination of the subgroup area from each of the subgroup images by arranging the subgroup images in the arrangement and blending them together. (See figs. 2-3 & col. 5, lines 44-52; claim 1)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Sorek, in the manner as claimed, for the benefit of generating a combined image in real-time without help or using a tripod. (See col. 48-55)

Claims (29, 30) have been analyzed and rejected w/r to claim 1 above.

Allowable Subject Matter
Claims (27, 37-38) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (Prior art of record fails to teach the limitations in these claims.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        October 13, 2022